 



EXHIBIT 10.55
AMENDMENT NO. 1 TO
SEABULK INTERNATIONAL, INC.
AMENDED AND RESTATED
EQUITY OWNERSHIP PLAN
     WHEREAS, SEABULK INTERNATIONAL, INC., (the “Company”), has heretofore
adopted the SEABULK INTERNATIONAL, INC. AMENDED AND RESTATED EQUITY OWNERSHIP
PLAN (the “Plan”); and
WHEREAS, the Company desires to amend the Plan in certain respects; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company has
authorized this amendment on April 18, 2005.
NOW, THEREFORE, the Plan shall be amended as follows, effective as of April 18,
2005:

I.   Section 3.1(d) of the Plan shall be deleted and replaced with the
following:

          “(d) The Committee may provide in any Stock Agreement a vesting
schedule. The vesting schedule shall specify when such Awards shall become
Vested and thus exercisable. Notwithstanding any vesting schedule which may be
specified in a Stock Agreement, in the event the Participant terminates within
two years following a Change in Control, such Participant’s Awards granted under
the Plan shall become 100% Vested and exercisable.”

II.   As amended hereby, the Plan is specifically ratified and reaffirmed.

            Seabulk International, Inc.

 
      By:   /s/ Alan R. Twaits               Alan R. Twaits              Senior
Vice President, General Counsel
      and Secretary     

